RENDERED: DECEMBER 16, 2021
                                                          TO BE PUBLISHED


               Supreme Court of Kentucky
                                2020-SC-0464-MR


CHARLES JUSTICE                                                        APPELLANT


               ON APPEAL FROM CAMPBELL CIRCUIT COURT
V.             HONORABLE JULIE REINHARDT WARD, JUDGE
                           NO. 18-CR-00357


COMMONWEALTH OF KENTUCKY                                                 APPELLEE



           OPINION OF THE COURT BY CHIEF JUSTICE MINTON

      AFFIRMING IN PART, REVERSING IN PART, AND REMANDING

      A circuit court jury convicted Charles Dean Justice of four counts of

first-degree sexual abuse, incest, attempted first-degree rape, attempted

promotion of a sexual performance by a minor, distribution of matter

portraying a sexual performance by a minor, promotion of a sexual

performance by a minor, and being a first-degree persistent felony offender.

The trial court imposed the 220 years’ imprisonment sentence fixed by the jury.

      Justice appeals the resulting judgment, raising the following trial errors:

      1) The trial court erred by allowing the Commonwealth to amend the

         indictment against him to include an attempted rape charge after

         granting a directed verdict on the rape charge;

      2) The trial court erred by failing to direct a verdict of acquittal on the

         attempted rape and sexual performance of a minor charges;
      3) Palpable error occurred in the trial proceeding when the testimony of

         two medical experts named him as the perpetrator;

      4) The trial court gave duplicitous instructions to the jury in violation of

         his right to a unanimous jury and his freedom from the threat of

         double jeopardy; and

      5) The trial court imposed an illegal sentence.


      Finding reversible error in the duplicitous jury instructions as asserted

by Justice, we overturn the convictions for attempted rape and sexual abuse of

E.W. We find no merit in the remaining assignments of error. Accordingly, we

affirm the judgment in part, reverse in part, and remand the case to the trial

court for further proceedings.


                I. FACTUAL AND PROCEDURAL BACKGROUND

      Brittney’s child, C.J., told her that her biological father, Brittney’s ex-

husband, Charles Justice, had raped her. After Brittney relayed this to C.J.’s

school counselor, a formal police investigation ensued. C.J. was interviewed at

the Child Advocacy Center (CAC), and, after watching the interview, the lead

detective went to the residence Justice occupied with his girlfriend, Emily, and

her three daughters, E.W., L.W., and T.W., and two sons. While there, the

detective disclosed to Justice what C.J. had said in her interview and collected

from the residence some electronic devices and sex toys. The detective

returned to the CAC, where Emily’s three daughters were interviewed. The

detective also interviewed Justice at the police station.



                                         2
      Meanwhile, the police received a tip from the National Center for Missing

and Exploited Children of an apparently homemade image of child pornography

depicting a very young child’s vagina spread open by two adult fingers. The IP

address for the image was traced back to Justice’s residence. Detectives

executed a search warrant for the electronics located in Justice’s residence and

requested a DNA test on the sex toys collected from the residence. The DNA

test reported matches for both E.W. and Justice on samples taken from several

of the sex toys. Detectives also showed the pornographic image to E.W.’s

mother, and she identified the adult hand as Justice’s hand as well as the

bedsheets appearing in the background of the image. Justice’s phone was

found to have bookmarked the website where the image had been uploaded.

      At trial, C.J., E.W., and L.W. testified regarding the abuse they had

suffered. C.J. testified that Justice touched her with his hands and penis

several times. She also testified he had instructed her to use sex toys and to

perform oral sex on him. She testified that E.W. was present during some of

these encounters and that Justice instructed E.W. to use the sex toys as well.

C.J. also testified that Justice took photographs of her but that she did not

realize what he was doing at the time. Finally, C.J. testified that Justice

threatened to kill her if she told anyone.

      E.W. testified that Justice also touched her with his hands several times.

She also testified that Justice touched her vagina with his penis more than

once, that she could feel it poking her, and that it hurt, but that his penis




                                         3
never went inside her. E.W. said Justice had asked her to use the sex toys and

she did, but they were alone when it happened.

        The jury found Justice guilty of attempted rape in the first-degree, four

counts of first-degree sexual abuse, one count of incest, one count of

promoting a sexual performance by a minor, one count of attempted promotion

of a sexual performance by a minor, and one count of distribution of matter

portraying a sexual performance by a minor. The jury recommended a

sentence of 220 years’ imprisonment. The trial court accepted the

recommendation and sentenced Justice accordingly.


                                     II. ANALYSIS

   A. The trial court did not err in amending the indictment to include an
      attempted-rape charge at trial.
        Justice argues the trial court erred when, after granting his motion for a

directed verdict on the indicted charge of rape at the close of the

Commonwealth’s case-in-chief, it allowed the Commonwealth to amend the

indictment to add the charge of attempted rape. This issue is preserved, so we

review the trial court’s ruling for abuse of discretion, and we will only overturn

the trial court’s decision if it was arbitrary, unreasonable, or unsupported by

law.1

        After the Commonwealth closed its case-in-chief, Justice moved for a

directed verdict on the rape count. In her review of the Commonwealth’s proof




       1 Blane v. Commonwealth, 364 S.W.3d 140, 150–51 (Ky. 2012), abrogated on

other grounds by Roe v. Commonwealth, 362 S.W.3d 140 (Ky. 2015).

                                          4
at this juncture, the trial court commented, “I just don’t think the

Commonwealth is going to be able to prove beyond a reasonable doubt the

charge of rape.” And the trial court concluded her thought by saying, “So [as to

the rape count] the Commonwealth will not be able go forward on that charge.”

The Commonwealth immediately moved to amend the indictment to charge

attempted-rape. After hearing more argument from both sides, the trial court

granted the Commonwealth’s motion to amend the indictment.

      Kentucky Rule of Criminal Procedure (RCr) 6.16 states, “The court may

permit an indictment, information, complaint or citation to be amended any

time before verdict or finding if no additional or different offense is charged and

if substantial rights of the defendant are not prejudiced.” Justice cites to

Blane v. Commonwealth, in which we held that the grant of a directed verdict

precludes a later amendment of the indictment to add additional or different

offenses, unless the directed verdict is first set aside.2 Blane held that a trial

court reversibly erred by allowing the Commonwealth to amend Blane’s

indictment after it had granted a directed verdict.3 Blane was charged with

trafficking marijuana within 1,000 yards of a school, but the Commonwealth

failed to introduce any evidence of the proximity to a school.4 So the trial court

granted Blane’s motion for a directed verdict on the trafficking within 1,000

yards of a school charge, stating the evidence as presented supported a general



      2   Id.
      3   Id.
      4   Id.

                                         5
trafficking charge.5 The trial court allowed the Commonwealth to amend the

indictment to allow for the jury to consider Blane’s guilt on the charge of

trafficking in a quantity of marijuana greater-than-eight-ounces.6 We found

reversible error because, after a directed verdict is granted, the defendant

cannot be charged with an additional or different offense unless the directed

verdict is first withdrawn.7

      The Commonwealth responds that the present circumstances differ from

those in Blane because the indictment in this case was amended to conform to

evidence adduced during the Commonwealth’s case-in-chief that amply

supported submission to the jury on the lesser-included offense, attempted

rape, without the introduction of any additional evidence. The Commonwealth

asserts that RCr 6.16 allows such amendment, that the amendment did not

name a new or additional offense, and that Justice’s defense—a complete

denial of any sexual contact with the victim—was not prejudiced. We agree

with the Commonwealth. While under Blane, the trial court erred by failing to

have unequivocally withdrawn the directed verdict and then considered

amending the indictment to allow for a lesser-included offense, the error is

harmless because Justice suffered no prejudice by defending against a lesser-

included offense of the originally indicted charge.



      5   Id.
      6   Id.
      7 Id. at 151 (“Furthermore, in this case, even if the trial court had not granted a
directed verdict of acquittal, our decision would be the same because the indictment;
as amended, charged an ‘additional or different offense’ in violation of RCr 6.16.”).

                                            6
   B. Justice was not entitled to a directed verdict of acquittal on the
      attempted rape charge or the charge of attempted production of a
      sexual performance by a minor.

      The Commonwealth has the burden of proving every element of an

offense beyond a reasonable doubt, and the Commonwealth’s failure to meet

that burden entitles the defendant to a directed verdict on that offense. 8 On

review of an alleged error for failure to grant a directed verdict, we ask if the

entirety of the evidence would make it clearly unreasonable for a jury to find

the defendant guilty.9 We find Justice was not entitled to a directed verdict on

the attempted rape charge because a reasonable jury could conclude that he

attempted to rape E.W. Likewise, he was not entitled to a directed verdict on

the attempted production of a sexual performance by a minor charge because a

reasonable jury could conclude that he took a substantial step toward directing

C.J., a minor, in a sexual performance.

      First-degree attempted rape occurs when the perpetrator takes a

substantial step toward engaging in sexual intercourse with a person incapable

of consent because the victim is under the age of 12.10 A substantial step is

defined as an act that leaves no reasonable doubt as to the perpetrator’s

intention to commit the crime that he is charged with attempting.11 So a

directed verdict in this case should have only been granted if there was not




      8   Perkins v. Commonwealth, 694 S.W.2d 721, 722 (Ky. App. 1985).
      9   Commonwealth v. Benham, 816 S.W.2d 186, 187 (Ky. 1991).
      10   KRS 510.040; KRS 506.010.
      11   KRS 506.010(2).

                                          7
even the slightest evidence that Justice took a step toward having sexual

intercourse with E.W., a person under the age of 12. At the close of the

Commonwealth’s case, Justice moved for a directed verdict on the attempted

rape charge. The trial court denied the motion. Justice argues that the

Commonwealth failed to show even a scintilla of evidence that he attempted to

rape E.W., so the trial court erred by denying his motion.

      An examination of the evidence presented by the Commonwealth justifies

our holding that a reasonable jury could conclude Justice attempted to rape

E.W. E.W. testified that, on more than one occasion, Justice touched his penis

to the outside of her vagina. This alone is enough for a reasonable jury to

conclude that he attempted to rape her. As Justice points out, E.W. also

testified that Justice’s penis did not go inside her, and she made many

conflicting statements, including that she did not feel Justice’s penis and it did

not hurt her. While these statements by E.W. are evidence consistent with the

absence of penile penetration, they are not inconsistent with a reasonable belief

that Justice attempted to rape E.W. And the evidence was sufficient for the

jury to reasonably find attempted rape had occurred based on E.W.’s

testimony. So Justice was not entitled to a directed verdict on the attempted

rape charge.

      Similarly, Justice was not entitled to a directed verdict on the charge of

attempt to use a minor to promote a sexual performance. Justice was charged

with two counts of using a minor in a sexual performance. One count involved

E.W., and the other involved C.J. To prove these charges, the Commonwealth

                                        8
presented evidence that Justice had taken a sexually explicit picture of E.W.

and uploaded it to a pornographic website. However, there was no proof that

Justice uploaded a sexually explicit picture of C.J. to the internet. There was

only C.J.’s testimony that she believed that Justice took pictures of her. After

the Commonwealth closed its case, Justice moved for a directed verdict on the

promoting sexual performance of a minor charge involving C.J. because the

Commonwealth presented no evidence that Justice directed or promoted C.J.’s

use of sex toys. The defense stated that while C.J. had testified that Justice

told her to put the sex toy “in there,” she ultimately declined to do so. The trial

court granted the motion because the Commonwealth presented no evidence

that Justice completed the act of directing C.J. to promote a sexual

performance. Instead, the trial court found there was enough evidence for a

reasonable jury to conclude that Justice had attempted to promote sexual

performance. The defense made no further objection, so we review for palpable

error.12

      Under KRS 531.320, “A person is guilty of promoting a sexual

performance by a minor when, knowing the character and content thereof, he

produces, directs or promotes any performance which includes sexual conduct

by a minor.” At trial, C.J. testified that Justice provided her with sex toys and

instructed her to place it in “there,” implying her vagina. C.J. told the jury that

she held the toy but told Justice “no” when he asked her to place it in “there.”




      12   Brewer v. Commonwealth, 206 S.W.3d 343, 349 (Ky. 2006).

                                          9
C.J. further testified that she thinks Justice took pictures of her at some point.

The jury also heard testimony that Justice had uploaded a picture of E.W. It

would not be unreasonable for the jury to conclude Justice was planning to do

the same with the pictures of C.J. So a reasonable jury could conclude that

Justice took a substantial step to use C.J. in an attempted promotion of a

sexual performance of a minor. Thus, the trial court did not err in denying the

defense’s motion for a directed verdict.

   C. We find the trial court erred by allowing medical experts to testify
      that E.W. had identified Justice as the perpetrator, but reversal is
      not warranted.

      Justice argues that he was substantially prejudiced by Dr. Anderson’s

and Dr. Segal’s testimony that E.W. and C.J. had identified him as the

perpetrator. This issue is unpreserved, so we will review for palpable error

under RCr 10.26 and only reverse if the error resulted in manifest injustice, an

error of such magnitude that shocks the conscience.13

      At trial, Dr. Anderson testified to her medical examination of E.W. In a

single statement, as she was reading her office notes, she stated that E.W. had

identified her father as her abuser. Dr. Segal’s testimony was similar. He read

from his medical report that identified Justice as C.J.’s abuser and that C.J.

had said Justice had tried to touch her vagina, play with sex toys, and cause

oral-penile contact. At Justice’s request, both these medical reports were later




      13   Hoff v. Commonwealth, 394 S.W.3d 368, 370 (Ky. 2011).

                                           10
shown to the jury in a redacted form that deleted the identity of the alleged

perpetrator.

      While the Commonwealth encourages us to find this issue waived, we

disagree. In Tackett v. Commonwealth,14 we found that the defendant had

waived the right to argue palpable error in the introduction of a medical

examiner’s report when the defense specifically told the court it had no

objection to the introduction.15 The same circumstances do not exist here.

Defense counsel heard the testimony by Dr. Anderson and Dr. Segal. While

defense counsel did not object, it did ensure the hearsay was redacted from the

version the jury would use during deliberations. We cannot say this was

analogous to an express statement to the trial court that counsel has no

objection. And we find the issue unpreserved, but not waived. So, we will now

proceed with our review for palpable error.

      Generally, out-of-court statements offered for their truth are inadmissible

under the rule against hearsay.16 KRE 803(4) provides an exception for some

of those statements to be admitted if the statement was made for a medical

purpose or treatment. However, in Colvard v. Commonwealth,17 we made clear

that this Court will no longer recognize an exception to the hearsay rule that

allows medical providers to testify to statements by the victim that identify the




      14   445 S.W.3d 20 (Ky. 2014).
      15   Id. at 29.
      16   Kentucky Rule of Evidence (KRE) 803.
      17   309 S.W.3d 239 (Ky. 2010).

                                          11
defendant as the alleged perpetrator if those statements are unnecessary to the

medical treatment of the victim.18 The error here is clear.19 The testimony

identifying the alleged perpetrator in this trial was in no way related or needed

to explain why the doctors were seeing or treating E.W. and C.J.20 Because the

statements were not related to the medical diagnosis or treatment of the

children, we find it was error for the statements to be admitted.

      However, we find palpable error did not occur. In Hoff v. Commonwealth,

we found reversible error occurred when a doctor’s testimony revealed to the

jury that the victim had identified Hoff as her abuser and went on to describe

many details of the abuse.21 For example, the doctor told the jury that the

victim had identified Hoff as the perpetrator, had told her teacher about the

abuse, and had written about it in her diary.22 The doctor also relayed

information about Hoff taking the victim to meet an unnamed man.23 Further,




      18  Id. at 247 (“We no longer recognize a special exception to the hearsay
rule which allows medical providers to testify in court to the hearsay statements
of a victim of sexual offenses which identify the alleged perpetrator because that
identification is not pertinent to the medical treatment being provided.”).
      19  See B.B. v. Cabinet for Health & Fam. Servs. No. 2020-SC-0488-DG,
___S.W.3d___, 2021 WL 3828504, at *2 (Ky. Aug 26, 2021), where we held that it was
error for testimony to be admitted where child did not seek out treatment herself, so
her identification was not motivated by her desire to get treatment, and identification
of father as perpetrator was not necessary for therapist to diagnose and treat child's
post-traumatic stress disorder.
      20 Hoff, 394 S.W.3d at 374 (“Generally, in a child sex abuse case, only those
statements that relate to the patient's physical injuries and what caused them are
pertinent to treatment and diagnosis under KRE 803(4).”).
      21   Id. at 375.
      22   Id. at 373.
      23   Id.

                                           12
an unredacted version of the doctor’s medical report went back with the jury.24

We find the circumstances here to be different from those in Hoff. While both

E.W. and C.J.’s doctor told the jury that the children had identified Justice as

their abuser, each child also testified at trial to the same thing. Additionally,

the reports that the jury saw during their deliberations were redacted so that

they did not say the children had identified Justice as the person who had

abused them. Justice argues the identifying statements prejudicially bolstered

E.W. and C.J.’s testimony, which is likely true. But while some prejudice may

have resulted, we do not find it to be of the egregious nature that shocks the

conscience.

   D. Jury instructions 4 and 5 resulted in reversible error.
      Justice argues that jury instructions 4, 5, 7, and 8 violated his right to a

unanimous verdict and the double-jeopardy clause of the Fifth Amendment to

the United States Constitution. This issue is unpreserved, so we will review for

palpable error under RCr 10.26 and reverse only if the error resulted in

manifest injustice, an error of such magnitude that shocks the conscience.25 If

the jury instructions created a unanimous-jury-verdict problem, reversal is

required because defendants are guaranteed the right to a unanimous verdict

by the Kentucky Constitution.26 Here, we do not agree with all the arguments




      24   Id. at 372.
      25   Hoff, 394 S.W.3d at 370.
      26   King v. Commonwealth, 554 S.W.3d 343, 349 (Ky. 2018).

                                          13
Justice raises, but we find that reversible error occurred as to jury instructions

4 and 5.

      This Court has long held that:

      [w]hether the issue is viewed as one of insufficient evidence, or
      double jeopardy, or denial of a unanimous verdict, when multiple
      offenses are charged in a single indictment, the Commonwealth
      must introduce evidence sufficient to prove each offense and to
      differentiate each count from the others, and the jury must be
      separately instructed on each charged offense.27

A unanimous jury verdict problem often arises when a jury instruction is

satisfied by multiple criminal acts.28 When multiple acts of conduct for which

the defendant could be convicted are not sufficiently distinguished in the jury

instructions, it becomes unclear on which conduct the jury is convicting the

defendant.29 As a result, when a conviction is returned, we cannot be assured

that 12 jurors all agreed that the same conduct warranted a conviction.30 This

violates a defendant’s right to an unanimous verdict.31 And we have repeatedly

held that “a general jury verdict based on an instruction including two or more

separate instances of a criminal offense whether explicitly stated in the




      27   Id. at 353-54.
      28   Johnson v. Commonwealth, 405 S.W.3d 439 (Ky. 2013).
      29 King, 554 S.W.3d at 355 (“And, upon closer look, we must ask this: if an
appellate review problem is at issue because neither the appellate court nor the
defendant can determine from the verdict what criminal act he was convicted of, then
how can we expect the jury presented with the same multiplicity of identical
instructions and verdict forms to know what crime it is convicting the defendant of? If
the defendant and the appellate court cannot sort it out, then neither can the jury.”).
      30   Id.
      31   Id.

                                          14
instruction or based on the proof—violates the requirement of

a unanimous verdict.”32

      Further, jury instructions that fail to meet the unanimity requirement

are usually accompanied by a double-jeopardy violation.33 If the conduct is not

distinguished in the jury instructions, but evidence would allow a reasonable

jury to find the defendant guilty of two different crimes, there is no way to

know the jury did not use the same conduct to satisfy both convictions. So,

the jury instructions must require the jury to distinguish the conduct forming

the basis of conviction to ensure that all twelve jurors agree that a specific act

warrants a conviction and so that the jury does not punish the defendant for

the same conduct twice.

      Here, jury instructions 4 and 5 failed to describe sufficiently

distinguishable conduct to ensure 12 jurors all agreed to a specific set of facts

indicating that Justice had sexually abused E.W. Jury instruction 4 read:

      You will find the Defendant guilty of Attempted Rape First Degree
      under this Instruction if, and only if, you believe from the evidence
      beyond a reasonable doubt all the following:

      A) That in this county, between the dates of January 2015 and
         October 30, 2017, and before the finding of the Indictment
         herein;

      B) That under the circumstances as he believed them to be, the
         Defendant intentionally took a substantial step to engage in
         sexual intercourse with EW;

      C) That the attempted sexual intercourse with E.W. occurred two
         or more times over the above listed time period; AND

      32   Johnson, 405 S.W.3d at 439.
      33   King, 554 S.W.3d at 356-57.

                                         15
       D) That, at the time of the attempted intercourse, EW was less
          than 12 years of age.

Jury Instruction 5 was the same as above except Section B read, “The

Defendant engaged in sexual contact with E.W.” Sexual contact was defined as

“any touch of the sexual or intimate parts of a person for the purpose of

gratifying the sexual desire of either party.” Sexual intercourse was described

as “sexual intercourse in its ordinary sense. Sexual intercourse occurs upon

any penetration, however slight; emission is not required.”

       In Johnson v. Commonwealth, we explained that sexual abuse is a lesser-

included offense of rape.34 So when the Commonwealth introduces at trial

evidence of both offenses, the jury instructions must sufficiently distinguish

the phrases “sexual contact” and “sexual intercourse” to ensure the jury does

not use the same conduct to support a conviction under both charges.35 Here,

the jury heard E.W. testify that Justice touched her inappropriately with his

hands at two different residences, but she also testified that Justice’s penis

touched her vagina at both those residences as well. Under the above

instructions, the jury could find Justice committed attempted rape because

Justice poked E.W. with his penis, and a reasonable jury could conclude such



       34  Johnson v. Commonwealth, 864 S.W.2d 266, 277 (Ky. 1993) (“We first observe
. . . that sexual abuse in the first degree is a lesser-included offense of both rape in the
first degree and sodomy in the first degree . . . . The instruction, couched in general
terms of ‘sexual contact’ without differentiating the act from those acts
constituting rape and sodomy, permitted the jury to find Johnson guilty twice for the
same act, e.g., intercourse constituting rape and intercourse
constituting sexual contact and, therefore, sexual abuse.”).
       35   Mash v. Commonwealth, 376 S.W.3d 548, 559 (Ky. 2012).

                                            16
an act was a substantial step toward having sexual intercourse with a person

under the age of 12. However, those same facts could also support a finding

that Justice sexually abused E.W. because a jury could reasonably conclude

that Justice touched E.W. with his penis for the purpose of sexual gratification.

The jury instructions did not distinguish between these instances nor describe

the actual conduct that took place. So we cannot be sure what conduct the 12

jurors agreed constituted sexual abuse and what acts it agreed constituted

attempted rape. Therefore, Justice may have been convicted twice for the same

conduct.

      In contrast to jury instructions 4 and 5, instructions 7 and 8 did not

violate double jeopardy. Jury instruction 7 read:

      You will find the Defendant guilty of Incest under this Instruction
      if, and only if, you believe from the evidence beyond a reasonable
      doubt all of the following:

      A) That in this county, between the dates of January 2015 and May of
         2016 and before the finding of the Indictment herein;

      B) The Defendant engaged in deviate sexual intercourse with CJ;

      C) That CJ was his daughter;

      D) That the Defendant knew that CJ was his daughter; AND

      E) That, when the deviate sexual intercourse occurred, CJ was less than
         twelve years of age.

Jury instruction 8, the instruction for sexual abuse of C.J, was the same

except Section B read “The Defendant engaged in sexual contact with CJ” and

did not require the jury to find that Justice knew C.J. was his daughter.

“Deviate sexual intercourse” was defined as “any act of sexual gratification

                                       17
involving the sex organs of one person and the mouth or anus of another.”

Sexual contact was described as “any touch of the sexual or intimate parts of a

person for the purpose of gratifying the sexual desire of either party.”

      These instructions did not create a double-jeopardy violation. When one

crime requires proof that the other does not, no double-jeopardy violation

occurs.36 We have explained that the crimes of rape and incest each require

proof of a fact that the other does not, and therefore, a defendant may be

convicted of each of these crimes for a single act without violating the Fifth

Amendment protection against double jeopardy.37 Likewise, the crimes of

incest and sexual abuse, a lesser-included offense of rape, each require proof of

a fact that the other does not. Specifically, incest requires proof of

relationship, whereas sexual abuse does not; sexual abuse requires proof of

age, whereas incest does not.38 So, convictions under jury instructions 7 and 8

did not violate Justice’s right to not be convicted for the same conduct twice.

      Justice also takes issue with the “two or more times” language in jury

instructions 4, 5, and 8. He argues the instructions violated unanimity

requirements because the phrase “two or more times” did not sufficiently

distinguish his acts. However, we find the jury instructions were sound in this

regard.



      36 Johnson v. Commonwealth, 292 S.W.3d 889, 896 (Ky. 2009), overruled on
other grounds by Ray v. Commonwealth, 611 S.W.3d 250 (Ky. 2020) (citing Blockburger
v. United States, 284 U.S. 299, 302-03 (1932)).
      37   Id.
      38   See KRS 530.020; KRS 510.110.

                                           18
      The unanimity problem as previously described often arises in cases

where a child has been a victim of multiple sex offenses. It becomes difficult

for the Commonwealth to offer proof that differentiates each instance of abuse.

So the legislature enacted KRS 501.100.39 This statute allows the defendant to

be convicted of an offense against a victim based on a continuing course of

conduct. The statute often avoids the unanimity problem because the jury

does not have to agree which two or more instances occurred. It only must

unanimously decide that, on two or more occasions, the defendant engaged in

the culpable conduct. For example, if there were three instances presented to

the jury, so long as all 12 jurors agreed that at least two of those instances

occurred, a conviction could stand, despite all 12 jurors not agreeing to the

same two.

      Under KRS 500.100, a continuing course of conduct is defined as when

the culpable conduct happened two or more times. That is the language the

jury instructions used, so they were sufficient in this regard. So, had the jury

instructions sufficiently distinguished the different conduct required for

attempted rape, sexual abuse, and incest here, they would not otherwise fail

for containing the “two or more times” language.

   E. Justice’s sentence exceeded the statutory cap of KRS 532.110.

      Justice argues he was illegally sentenced. The jury recommended a

sentence of 220 years’ imprisonment, and the trial court accepted that




      39   Elam v. Commonwealth, 500 S.W.3d 818, 826 n.8 (Ky. 2016).

                                         19
recommendation. Justice contends this does not align with the 70-year

statutory cap imposed by KRS 532.110(c). The Commonwealth argues that the

statutory cap should not be enforced because the legislature intended for the

statutory cap not to apply to defendants like Justice. For reasons explained

below, we agree with Justice.

      KRS 532.110 governs concurrent and consecutive sentences. KRS

532.110(c) requires sentences to “not exceed in maximum length the longest

extended term which would be authorized by KRS 532.080 for the highest class

of crime for which any of the sentences is imposed or 70 years.” But KRS

532.110(d) requires that when a defendant is charged of two or more sex

crimes involving two or more victims, his sentences are to run consecutively.

As is clear from the text of the statutory provisions, section (c) restricts the

length of potential sentences while section (d) contains no such restriction.

      In Commonwealth v. Stambaugh,40 we reviewed the apparent conflict

between these two sections.41 We explained that while KRS 532.110(d)

requires that the sentences for certain offenders must run consecutively, the

total length of the sentence still cannot exceed the express statutory caps of

section (c).42 The majority reasoned that even though section (d) of KRS




      40   327 S.W.3d 435 (Ky. 2010).
      41   Id. at 438.
      42   Id. at 439.

                                         20
532.110 was added after section (c), it was only enacted to prevent light

sentencing of sex offenses, and the express, specific cap within (c) controls.43

      The dissent in Stambaugh disagreed with the majority’s analysis and

maintained that KRS 532.110(d) controlled.44 The dissent asserted that the

legislature intended the sentences of defendants convicted of two or more sex

offenses involving two or more victims to not be subject to the 70-year cap

imposed by section (c).45 To support its position, the dissent cited to the canon

of statutory construction that a more specific statute controls over the more

general statute.46 It asserted that KRS 532.110(d) applied only to mandatory

consecutive sentences for particular sex offenders.47 So it was more specific in

nature than KRS 532.110(c)’s general cap.48 The dissent also argued statutory

interpretation principles require that when two provisions conflict, the later-

enacted statute takes precedence, and thus because (d) was added to the

statute after (c), (d) controlled.49

      The Commonwealth asks us to revisit the majority’s holding in

Stambaugh and instead to adopt the dissent’s position. However, we decline to

do so. This Court’s primary rule of statutory construction is to determine the




      43   Id.
      44   Id. at 441.
      45   Id. at 442.
      46   Id.
      47   Id.
      48   Id.
      49   Id.

                                        21
intent of the legislature.50 But “[i]t is a generally recognized rule of statutory

construction that when a statute has been construed by a court of last

resort and the statute is substantially reenacted, the Legislature may be

regarded as adopting such construction.”51 Further, “the failure of the

legislature to change a known judicial interpretation of a statute [is] extremely

persuasive evidence of the true legislative intent. There is a strong implication

that the legislature agrees with a prior court interpretation when it does not

amend the statute interpreted.”52 As the dissent in Stambaugh notes, the

majority’s reasoning in that case does not follow our statutory-interpretation

principles, but instead draws conclusions from assumptions that lack

support.53 But because we must assume the legislature is aware of our

interpretation and has not since changed the statute, we affirm Stambaugh.

      We are constrained by our deference to the legislature’s acquiescence in

our interpretation. So we apply Stambaugh and hold that KRS 532.110(d)

controls over KRS 532.110(c) in cases where the defendant stands convicted of

multiple sex crimes involving multiple victims. Justice was convicted of two or

more sex offenses involving two victims. The controlling statutory sentencing

cap is 70 years. The trial court erred in imposing the jury’s recommended 220-

year sentence.



      50   Livingood v. Transfreight, LLC, 467 S.W.3d 249, 256 (Ky. 2015).
      51   Commonwealth v. Trousdale, 181 S.W.2d 254, 256 (Ky. 1944).
      52   Rye v. Weasel, 934 S.W.2d 257, 262 (Ky. 1996).
      53   Id. at 441.

                                           22
                                III. CONCLUSION

      In conclusion, we reverse Justice’s convictions for attempted rape and

sexual abuse of E.W. The remaining convictions stand. Before the statutory

cap is applied, Justice still faces a 150-year sentence as recommended by the

jury. Accordingly, we remand the case to the trial court for further proceedings

consistent with this opinion.

      All sitting. Conley, Hughes, Lambert, Nickell, and VanMeter, JJ.,

concur. Keller, J., concurs in part and dissents in part by separate opinion.

      KELLER, J., CONCURRING IN PART AND DISSENTING IN PART: I agree

with all aspects of the majority’s well-written opinion, other than its analysis of

the alleged unanimity error. To be consistent with my prior dissents in part in

King v. Commonwealth, 545 SW.3d 343, 365–74 (Ky. 2018) (Keller, J.,

concurring in part and dissenting in part), and most recently in Gartin v.

Commonwealth, No. 2019-SC-0628-MR, 2021 WL 1133625, *4–5 (Ky. Mar. 25,

2021) (Keller, J., dissenting in part and concurring in result only in part),

duplicitous jury instructions do not violate a defendant's right to a unanimous

verdict.

      Our constitution and our prior case law have never required that juries

unanimously agree on a particular set of facts to support a conviction. In fact,

our case law has held just the opposite. For decades, the Court held steadfast

to a constant principle: when multiple theories of a crime are supported by the

evidence, multiple-theory instructions are sufficiently protective of the right to

a unanimous verdict. See Wells v. Commonwealth, 561 S.W.2d 85, 88 (Ky.


                                        23
1978) (“It was sufficient that each juror was convinced beyond a reasonable

doubt that the defendant had committed the crime . . . as . . . defined by

statute.”); Harris v. Commonwealth, 793 S.W.2d 802 (Ky. 1990), overruled on

other grounds by St. Clair v. Commonwealth, 451 S.W.3d 597 (Ky. 2014)); Davis

v. Commonwealth, 967 S.W.2d 574 (Ky. 1998). It is only when one of the

alternative theories is unsupported by the evidence that these multiple-theory

instructions become a unanimity error. See, e.g., Hayes v. Commonwealth, 625

S.W.2d 583 (Ky. 1981); Commonwealth v. Whitmore, 92 S.W.3d 76 (Ky. 2002).

      It is the unanimity of the verdict that is integral to our constitutional

analysis, and it is the unanimity of the verdict that is a matter of due process.

As Justice Cunningham stated in his dissent in Johnson v. Commonwealth,

“[w]e are requiring juries to be unanimous on matters that the unanimous

verdict requirement never anticipated.” 405 S.W.3d 439, 461 (Ky. 2013)

(Cunningham, J., dissenting). The constitution only requires a unanimous jury

find that the prosecution has proven each element of the offense. The jury in

this case did so, and thus Justice’s constitutional right to a unanimous verdict

was satisfied.




                                        24
COUNSEL FOR APPELLANT:

Shannon Dupree
Assistant Public Advocate


COUNSEL FOR APPELLEE:

Daniel J. Cameron
Attorney General

Kristin L. Condor
Assistant Attorney General
Office of the Solicitor General




                                  25